*409PER CURIAM.
We sua sponte treat the petition for writ of habeas corpus as an appeal from the trial court’s adjudication and sentence of criminal contempt. We reverse and remand because the due process rights provided in Florida Rule of Criminal Procedure 3.840 for criminal contempt were not followed. Baker v. Green, 732 So.2d 6 (Fla. 4th DCA 1999); Haynes v. State, 695 So.2d 371 (Fla. 4th DCA 1997).
Accordingly, we reverse and remand for proceedings consistent with this opinion.
The clerk is directed to issue the mandate concurrently with this opinion.
STONE, C.J., GUNTHER and HAZOURI, JJ., concur.